DETAILED ACTION
Claims 1-25 were pending as of 2/23/2021. 
Claims 3-21 stood withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Subsequent to the Examiner’s amendment below, new claims 26-35 are added and claims 3-21 are rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scher on 3/11/2021.

The application has been amended as follows.

Claims 1-25 were rewritten as follows.
1.	A plurality of oligonucleotide-adorned solid supports for the identification of a plurality of proteins expressed in single cells, wherein each solid support comprises a plurality of double stranded oligonucleotides, wherein only one strand of each double stranded oligonucleotide is attached to its solid support through a cleavable linker, wherein each of said double stranded oligonucleotides comprises:

(a)a sequence that serves  and is identical in each double stranded oligonucleotide from the plurality of solid supports;
(b)double stranded oligonucleotides on the same solid support, but differs from the cell barcode sequence of the double stranded oligonucleotides on any other solid support from the plurality of solid supports;
(c)
(d) conjugated to the unattached strand of the double stranded oligonucleotide, wherein the aptamer is specific to the target barcode sequence and configured for binding to a target protein; and
(e)
wherein each solid supports to the same [[a]] plurality of target proteins, and wherein each solid supports more than one copy of oligonucleotides specific for each of the plurality of target proteins.

2.	The plurality of oligonucleotide-adorned solid supports according to claim 1, wherein the copy number of double stranded oligonucleotides specific for different target proteins is varied on each of said solid supports and the variation in copy number is the same for each solid support; and/or
wherein each double stranded oligonucleotide further comprises a Unique Molecular Identifier (UMI) which differs for each double stranded oligonucleotide on a solid support; and/or
wherein said spacer comprises a C3 spacer; and/or
wherein each barcode ranges from 4 to 100 nucleotides in length; and/or

wherein said double stranded oligonucleotides further comprise a reverse priming site after the target barcode sequence, whereby the cell and target barcodes may be amplified by PCR; and/or
wherein the solid supports are s; or
wherein the solid supports are s of [[a]] microwells.

3.	The plurality of oligonucleotide-adorned solid supports according to claim 1, wherein said double stranded oligonucleotides further comprise a 6 to 12 nucleotide universal hybridization sequence on the not conjugated to 

4.	The plurality of oligonucleotide-adorned solid supports according to claim 1, wherein said double stranded oligonucleotides further comprise a poly T sequence on the not conjugated to double stranded oligonucleotides are configured to capture polyadenylated mRNA.

5.	The plurality of oligonucleotide-adorned solid supports according to claim 1, further comprising a plurality of second oligonucleotides on said solid supports, said second oligonucleotides comprising:
(a)	a second linker directly attached to the solid support,  wherein the second linker is different from the double stranded oligonucleotide linker, and wherein the second linker is capable of being cleaved without cleaving the double stranded oligonucleotide linker and wherein the double stranded oligonucleotide linker is capable of being cleaved without cleaving the second linker
(b)	a sequence in the second oligonucleotides that serves and is identical in each second oligonucleotide from the plurality of solid supports;
(c)	the cell barcode sequence of the double stranded oligonucleotide on the same solid support
(d)	second oligonucleotide on a solid support
(e)	

6.	The plurality of oligonucleotide-adorned solid supports according to claim 5, wherein the copy numbers of double stranded oligonucleotides specific for different target proteins and second oligonucleotides on said solid support are varied, such that the second oligonucleotides comprise 1-5% of oligonucleotides on said solid support and the double stranded oligonucleotides specific for different target proteins comprise 95-99% of oligonucleotides on said solid support

7.	A method of identifying proteins expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 1 s, microfluidic drops, or microwells
(b)	lysing the cells and cleaving the linkers in a buffer that preserves aptamer-target recognition;
(c)	incubating the lysed cells and double stranded oligonucleotides, thereby capturing expressed aptamer target proteins on the cleaved double stranded oligonucleotides
(d)	pooling the samples obtained by incubating the lysed cells and double stranded oligonucleotides 
(e)	optionally, functionalizing proteins
(f)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(g)	 determining nucleotide sequences of cognate aptamer-oligonucleotide conjugates isolated in (f), whereby the cell barcodes record the cell-of-origin of each oligonucleotide sequence and target barcodes record expressed proteins from the same cell.

8.	A method of identifying proteins expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 1 s, microfluidic drops, or microwells
solid supports, solid support 

(c)	 solid supports 
(d)	cleaving the linkers
(e)	complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(f)	 determining nucleotide sequences of cognate aptamer-oligonucleotide conjugates isolated in (e), whereby the cell barcodes record the cell-of-origin of each oligonucleotide sequence and target barcodes record expressed proteins from the same cell.

9.	A method of identifying proteins and mRNAs expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 5, wherein the cells are lysed in a buffer that preserves aptamer-target recognition;
on the double stranded oligonucleotides and mRNAs on the 
(c)	separating the double stranded oligonucleotides from the second oligonucleotides;
(d)	performing a reverse transcription reaction on the second oligonucleotides, whereby cDNA is obtained;
(e)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates double stranded oligonucleotides; and
(f)	determining nucleotide sequences of cognate aptamer-oligonucleotide conjugates isolated in (e) and determining nucleotide sequences of cDNAs obtained in (d) 
wherein the second oligonucleotides are cleaved from the solid support before step (c), and
wherein the double stranded oligonucleotides are cleaved after step (c) and before step (e).

10.	The method according to claim 9, wherein segregating comprises segregating the solid supports with [[a]] the single-cells in s, microfluidic drops, or microwells,
optionally wherein after step (b) solid supports are pooled in solution, 
optionally wherein step (c) comprises separating supernatants comprising cleaved second oligonucleotides,
optionally wherein the solid supports are washed before cleavage of the second and/or double stranded oligonucleotides



11.	The method according to claim 10, wherein the method further comprises covalently linking the aptamers to captured proteins after washing the solid supports 
wherein the method further comprises functionalizing proteins after washing the solid supports double stranded oligonucleotide linkers or second linkers are cleaved enzymatically, chemically or by UV treatment and said functionalizing proteins is performed before said cleavage or optionally wherein said double stranded oligonucleotide linkers or second linkers are cleaved chemically or by UV treatment and said functionalizing proteins is performed after said cleavage.
12.	The method according to claim 11, wherein proteins are functionalized with biotin and isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
13.	A method of identifying proteins and mRNAs expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 5 s, microfluidic drops, or microwells, 
(b)	incubating the lysed cells thereby capturing expressed aptamer target proteins on the double stranded oligonucleotides and mRNAs on the second oligonucleotides on the solid supports 

(c)	washing the solid supports 
(d)	cleaving the second oligonucleotide linkers;
(e)	separating the supernatant comprising second oligonucleotides from the solid supports 
(f)	performing a reverse transcription reaction on the supernatant, whereby the mRNA is converted to first strand cDNA;
(g)	cleaving the double stranded oligonucleotide 
(h)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(i)	determining nucleotide sequences of cognate aptamer-oligonucleotide conjugates isolated in (h) and determining nucleotide sequences of cDNAs obtained in (f) 

14.	The method according to claim 13, wherein the method further comprises covalently linking the aptamers to captured proteins after washing the solid supports 
wherein the method further comprises functionalizing proteins after washing the solid supports double stranded oligonucleotide linkers or second double stranded oligonucleotide linkers or second linkers are cleaved chemically or by UV treatment and said functionalizing proteins is performed after said cleavage.
15.	The method according to claim 14, wherein proteins are functionalized with biotin and isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
16.	A method of identifying proteins and mRNAs expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 5 s, microfluidic drops, or microwells
(b)	lysing the cells and cleaving the double stranded oligonucleotide linkers and second linkers in a buffer that preserves aptamer-target recognition;
(c)	incubating the lysed cells thereby capturing expressed aptamer target proteins on the cleaved double stranded oligonucleotides and mRNAs on the cleaved second oligonucleotides
(d)	pooling the samples obtained by incubating the lysed cells 
(e)	optionally, functionalizing proteins;
(f)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(g)	performing a reverse transcription reaction, whereby the mRNA is converted to first strand cDNA; and
(h)	determining nucleotide sequences of cognate aptamer-oligonucleotide conjugates isolated in (f) and determining nucleotide sequences of cDNAs obtained in (g) 

17.	A method of identifying proteins that are in proximity in single cells or identifying post-translationally modified proteins expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 3 s, microfluidic drops, or microwells 
(b)	incubating the lysed cells thereby capturing complexes of proteins bound to cognate aptamer-oligonucleotide conjugates solid supports 

solid supports 
complexes of proteins bound to cognate aptamer-oligonucleotide conjugates a protein that is [[an]] interacting with a captured protein or to a post-translational modification on a captured protein the hybridization sequence binds to the universal hybridization sequence
solid supports 
of the universal hybridization sequence into the hybridized second oligonucleotide sequence linked to an affinity reagent 
determining nucleotide sequences of DNA strands synthesized in (f) -translational modification.

18.	A method of identifying proteins and mRNAs expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 4 s, microfluidic drops, or microwells 
(b)	lysing the cells and cleaving the linkers in a buffer that preserves aptamer-target recognition;
(c)	incubating the lysed cells and double stranded oligonucleotides thereby capturing expressed aptamer target proteins and mRNAs on the cleaved double stranded oligonucleotides

(d)	optionally, functionalizing proteins;
(e)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(f)	performing reverse transcription extension using the poly T hybridization region as a primer, whereby a DNA strand is synthesized containing a barcode corresponding to a captured protein and a mRNA; and
(g)	determining nucleotide sequences of DNA strands synthesized in (f) 

19.	A method of identifying proteins and mRNAs expressed in single cells comprising:
(a)	segregating single cells with [[a]] single solid supports from the plurality of oligonucleotide-adorned solid supports according to claim 4 s, microfluidic drops, or microwells 
(b)	incubating the lysed cells thereby capturing expressed aptamer target proteins and mRNAs on each solid support 

(c)	washing the solid supports 
(d)	cleaving the linkers;
(e)	isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 
(f)	performing reverse transcription extension using the poly T hybridization region as a primer, whereby a DNA strand is synthesized containing a barcode corresponding to a captured protein and a mRNA; and
(g)	determining nucleotide sequences of DNA strands synthesized in (f) 

20.	The method according to claim 19, wherein the method further comprises covalently linking the aptamers to captured proteins after washing the solid supports 
wherein the method further comprises functionalizing proteins after washing the solid supports 
wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates 

21.	The method according to claim 20, wherein said linkers are cleaved enzymatically, chemically or by UV treatment and said functionalizing proteins is performed before said cleavage; or wherein said linkers are cleaved chemically or by UV treatment and said functionalizing proteins is performed after said cleavage.

22.	The plurality of oligonucleotide-adorned solid supports according to claim 1, wherein said aptamers further comprise a photoreactive group configured to covalently link the aptamers to captured proteins upon 
plurality of oligonucleotide-adorned solid supports according to claim 2, wherein the UMI comprises 6 to 20 nucleotides in length.
24.	The plurality of oligonucleotide-adorned solid supports according to claim 2, wherein the beads are s, [[a]] deformable beads or [[a]] magnetic beads.
25.	The plurality of oligonucleotide-adorned solid supports according to claim 2, wherein the surfaces comprises.

Claims 26-35 were added.
26.	The plurality of oligonucleotide-adorned solid supports according to claim 5, wherein the UMI comprises 6 to 20 nucleotides in length.
27.	The method according to claim 7, wherein the incubation is performed at 4 to 37o C; and/or
wherein the proteins are functionalized with biotin; and/or
wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises streptavidin bead purification or conjugation of proteins to functionalized beads.

28.	The method according to claim 8, wherein the incubation is performed at 4 to 37oC; and/or
wherein the method further comprises covalently linking the aptamers to captured proteins after washing the solid supports and/or functionalizing proteins after washing the solid supports or after covalently linking the aptamers to captured proteins; and/or
wherein said linkers are cleaved enzymatically, chemically or by UV treatment and said functionalizing proteins is performed before said cleavage or wherein said 
wherein proteins are functionalized with biotin and wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises streptavidin bead purification or wherein isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises conjugation of proteins to functionalized beads.
29.	The method according to claim 9, wherein the incubation is performed at 4 to 37 oC.
30.	The method according to claim 13, wherein the incubation is performed at 4 to 37 oC.
31.	The method according to claim 16, wherein the incubation is performed at 4 to 37 oC; and/or
wherein proteins are functionalized with biotin and isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises streptavidin bead purification or 
32.	The method according to claim 17, wherein the incubation is performed at 4 to 37 oC.
33.	The method according to claim 18, wherein the incubation is performed at 4 to 37 oC; and/or
wherein proteins are functionalized with biotin and isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises streptavidin bead purification or 
34.	The method according to claim 19, wherein the incubation is performed at 4 to 37 oC.
35.	The method according to claim 20, wherein proteins are functionalized with biotin and isolating complexes of proteins bound to cognate aptamer-oligonucleotide conjugates from unbound aptamer-oligonucleotide conjugates comprises streptavidin bead purification.

Election/Restrictions
Claims 1, 2, and 22-25 are allowable. The restriction requirement among groups  1-12, as set forth in the Office action mailed on 10/18/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2019 is withdrawn.  Claims 3-21 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Conclusion

Claims 1-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635